DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 — 3 and 5 – 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura et al (U.S. Patent Application Publication No. 2016/0214343 A1).
With regard to Claims 1 — 3, Nakamura et al disclose a tube comprising a layer ‘a’
comprising a polyamide composition and a layer “b’ comprising a semi — aromatic polyamide (paragraph 0017) and a layer ‘c’ comprising a fluorine — containing polymer (paragraph 0124) and a saponified ethylene vinyl acetate (ethylene vinyl acetate ketone copolymer; paragraph 0193); the polyamide composition comprises a polyamide ‘A11’ that is polyamide 11 (paragraph 0026) and a polyamide ‘A12’ that is polyamide 610 (paragraph 0027) and an elastomer in the amount of 5% by weight to 30% by weight that comprises an acid anhydride group (paragraph 0018); polyamide ‘A11’ is therefore the claimed ‘A1’ and polyamide ‘A12’ is therefore the claimed ‘A2,’ and layer ‘c’ is the claimed layer ‘b’ and the layers are near to each other and are therefore adjacent and the claimed difference in solubility parameter is therefore disclosed, and the amount of the polyamide “A11’ is 15% to 90% by weight (paragraph 0073). Although the disclosed range of amount of ‘A1’ is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the 
Alternatively, additional layers of thermoplastic resin are also disclosed (paragraph 0122). Nakamura et al do not explicitly disclose that one of the additional layers consists of saponified ethylene vinyl acetate, but it is disclosed that polyolefin based polymers are thermoplastic (paragraph 0095) and that saponified ethylene vinyl acetate is polyolefin based (paragraph 0193). It would have been obvious for one of ordinary skill in the art to provide for a layer that consists of saponified ethylene vinyl acetate, and that therefore consists essentially of saponified ethylene vinyl acetate, as polyolefin based polymers are thermoplastic and saponified ethylene vinyl acetate is polyolefin based.
With regard to Claim 5, the layer “b’ is disposed inside the layer ‘a,’ because the layer
‘a’ is outermost (paragraph 0119).
With regard to Claim 6, the claimed layer ‘c’ is not disclosed. However, Nakamura et al
disclose at least two layers including the layer ‘a’ (paragraph 0118). It would have been obvious for one of ordinary skill in the art to provide a second layer ‘a,’ as at least two layers including
the layer ‘a’ are disclosed. The claimed layer ‘c’ would therefore be obtained.
With regard to Claim 7, Nakamura et al do not explicitly disclose that the layer ‘c’ is
disposed inside the layer ‘b.” However, it would have been obvious for one of ordinary skill in
the art to provide for the layer ‘c’ disposed inside, or alternatively outside, the layer ‘b,’ as the
layer ‘a’ is outermost.

(paragraph 0104). No other composition is required. A layer that comprises the semi — aromatic
polyamide in the amount of 100% by mass is therefore disclosed.
With regard to Claims 9 — 10, alternatively, the layer comprises an elastomer comprising an acid anhydride group (paragraph 0116).
With regard to Claims 11 — 12, the claimed layer ‘e’ is not disclosed. However,
Nakamura et al disclose at least two layers (paragraph 0118). It would have been obvious for one
of ordinary skill in the art to provide a second layer ‘b,’ as at least two layers are disclosed. The
claimed layer ‘e’ would therefore be obtained. The fluorine — containing polymer has a
functional group having reactivity with an amino group in a molecular chain (paragraph 0124).
With regard to Claim 13, the layer ‘e’ and the layer ‘b’ would therefore be disposed
adjacent.
With regard to Claim 14, Nakamura et al do not explicitly disclose that the layer ‘e’ is
disposed inside the layer ‘b’ However, it would have been obvious for one of ordinary skill in
the art to provide for the layer ‘e’ disposed inside, or alternatively outside, the layer ‘b,’ as the
layer ‘a’ is outermost.
With regard to Claim 15, an innermost layer is disclosed in which a conductive filler is
contained (paragraph 0195).
With regard to Claim 16, the claimed aspect of ‘co — extrusion molding’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

With regard to Claims 20 — 21, polyamide ‘A1’ is alternatively polyamide 12 (paragraph
0070).
With regard to Claims 22 — 23, polyamide ‘A2’ is alternatively polyamide 6/12
(paragraph 0071).
With regard to Claim 24, polyamide ‘A1’ is alternatively polyamide 1010 (paragraph
0070).
With regard to Claim 25, polyamide ‘A2’ is alternatively polyamide 610 (paragraph
0071).



3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782